2016 UT App 191



               THE UTAH COURT OF APPEALS

             STATE OF UTAH, IN THE INTEREST OF S.A.,
             A PERSON UNDER EIGHTEEN YEARS OF AGE.


                              S.A.,
                           Appellant,
                               v.
                         STATE OF UTAH,
                           Appellee.

                      Per Curiam Decision
                         No. 20160411-CA
                     Filed September 9, 2016

      Third District Juvenile Court, Salt Lake Department
             The Honorable Kimberly K. Hornak
                          No. 1125253

           Colleen K. Coebergh, Attorney for Appellant
          Sean D. Reyes and John M. Peterson, Attorneys
                          for Appellee
                Martha Pierce, Guardian ad Litem

  Before JUDGES GREGORY K. ORME, J. FREDERIC VOROS JR., and
                     STEPHEN L. ROTH.

PER CURIAM:

¶1     S.A. (Father) appeals the juvenile court’s disposition order
in a protective supervision case. 1 Following oral arguments on


1. The State’s petition sought an adjudication that the child was
within the jurisdiction of the juvenile court as an abused,
neglected, or dependent child and an order for protective
supervision services in the home of the parents. The disposition
                                                    (continued…)
                             In re S.A.


Father’s petition and the State’s and Guardian ad Litem’s
responses, this court requested supplemental briefing on the
following issue:

       Whether the requirement in the disposition order
       that Father submit to a domestic violence
       assessment and follow its recommendation is a
       “reasonable condition to be complied with” by
       Father under Utah Code section 78A-6-117(2)(p)(i),
       where the child is within the juvenile court’s
       jurisdiction as a dependent child under Utah Code
       section 78A-6-103.

Father, the State, and the Guardian ad Litem each filed the
requested memoranda. Father also moved the court to allow full
briefing under rule 58(a) of the Utah Rules of Appellate
Procedure. Based upon a review of the supplemental briefing,
this court determines that further briefing will not materially aid
the dispositional process and denies the motion for full briefing.

¶2     The State’s petition for protective supervision sought
(1) an adjudication that the child is an abused, neglected, or
dependent child within the jurisdiction of the juvenile court,
and (2) an order of “protective supervision services or other
appropriate services over the child in the home of the parents.”
Utah Code Ann. § 78A-6-105(33) (LexisNexis Supp. 2016)
(defining protective supervision as “a legal status created by
court order following an adjudication on the ground of abuse,

(…continued)
order in this case is final and appealable because it granted all of
the relief requested in the State’s petition for protective
supervision. See In re K.F., 2009 UT 4, ¶ 36, 201 P.3d 985 (“To be
final, a juvenile court order must ‘end[] the current juvenile
proceedings, leaving no question open for further judicial
action.’”(alteration in original)(citation omitted)).




20160411-CA                     2                2016 UT App 191
                            In re S.A.


neglect, or dependency, whereby the minor is permitted to
remain in the minor’s home, and supervision and assistance to
correct” that situation is provided by an agency designated by
the court). The juvenile court found that the facts did not
establish abuse or neglect but entered an adjudication order
stating that the child was dependent as to Father. 2 A dependent
child includes a child “who is . . . without proper care through
no fault of the child’s parent.” Id. § 78A-6-105(11).

¶3      At a disposition hearing held after an adjudication of a
child as abused, neglected, or dependent, and therefore within
the jurisdiction of the juvenile court, the court may enter an
order of “protective supervision,” id. § 78A-6-312(1)(c)(i), or
make “any of the dispositions described in Section 78A-6-117,”
id. § 78A-6-312(1)(a). Section 78A-6-117(2)(p)(i), states,

      In support of a decree under Section 78A-6-103, the
      court may order reasonable conditions to be complied
      with by a minor’s parents or guardian, a minor, a
      minor’s custodian, or any other person who has
      been made a party to the proceedings. Conditions
      may include:
            (A) parent-time by the parents or one parent;
            (B) restrictions on the minor’s associates;
            (C) restrictions on the minor’s occupation
                and other activities; and
            (D) requirements to be observed by the parents or
                custodian.

Id. § 78A-6-117(2)(p)(i) (emphases added).

2. After the child’s mother admitted the allegations of the State’s
petition, the juvenile court entered an adjudication that the child
was neglected by the mother. Nothing in this decision shall be
construed as altering any orders from the juvenile court directed
to the child’s mother, who is not a party to this appeal.




20160411-CA                     3                2016 UT App 191
                            In re S.A.


¶4      The initial service plan that the Division of Child and
Family Services drafted included requirements that Father
undergo a mental health assessment, a domestic violence
assessment, and a substance abuse assessment. Father objected
to these requirements “as being beyond the scope of requirements
to be observed by a non-offending parent.” The juvenile court
sustained Father’s objection to the requirements for substance
abuse and mental health assessments, but it overruled the
objection to the directive that Father complete a domestic violence
assessment and comply with any recommendations. Citing its
findings from the earlier adjudication hearing, the juvenile court
stated,

             I made a specific finding in paragraph 14
      that there was a concern about [the child’s]
      statement that he sees his mom and dad fighting a
      lot, and sometimes he sees them hit each other. The
      Court finds the parents have been arguing in the
      home. Parents have hit each other on occasion in
      the presence of [the child]; but under the statute it
      does not rise to the level of neglect.

              So I believe under that finding and under
      Section 117 and the specific paragraph cited,
      [(2)(p)(i)] that I can order reasonable conditions to
      be complied with by [the child’s] father, which
      would be requirements to be observed by the
      parent or custodian under [(2)(p)(i)(D)]. . . . So I
      think it would be appropriate to order that the
      father . . . follow through with a domestic violence
      assessment and follow through with any
      recommendations.

¶5     Father appeals this disposition order, claiming that the
juvenile court erred in requiring him to complete a domestic
violence assessment and comply with its recommendations
because there was no neglect adjudication as to Father and the


20160411-CA                     4               2016 UT App 191
                            In re S.A.


juvenile court found no fault by Father. The juvenile court’s
adjudication that the child was dependent as to Father is not
challenged on appeal. That dependency adjudication rests, in
part, upon the factual finding that the parents hit each other in
the child’s presence. That factual finding also is not challenged
on appeal. Because of the factually intense nature of the juvenile
court’s inquiry, we afford the juvenile court’s decision “a high
degree of deference.” In re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435.
Thus, we do not overturn the juvenile court’s decision unless “it
either failed to consider all of the facts or considered all of the
facts and its decision was nonetheless against the clear weight of
the evidence.” Id. “When a foundation for the court’s decision
exists in the evidence, an appellate court may not engage in a
reweighing of the evidence.” Id.

¶6     The adjudication of a child as dependent, neglected, or
abused forms the basis for juvenile court jurisdiction, thereby
making all of the dispositional options listed in section 78A-6-
117 available to that court. See In re M.J., 2011 UT App 398, ¶ 49,
266 P.3d 850.

      Once the juvenile court has adjudicated the child as
      falling under its jurisdiction, it has ongoing
      jurisdiction over that child. See Utah Code Ann.
      § 78A-6-304(1)[LexisNexis 2012]; In re K.F., 2009 UT
      4, ¶¶ 22-24, 201 P.3d 985. With this continuing
      jurisdiction, the court has myriad dispositional
      choices available to it, see Utah Code Ann. § 78A-6-
      117(2)[LexisNexis Supp. 2015], from the minimally
      intrusive option of protective supervision, see id.
      § 78A-6-117(2)(a)(i), to the more drastic remedy of
      removal, see id. § 78A-6-117(2)(c)(i)(A).

Id. From the time of the adjudication of the child as within
juvenile court jurisdiction, the court is “free to apply any of the
dispositional options available to it.” Id. ¶ 50.




20160411-CA                     5               2016 UT App 191
                            In re S.A.


¶7     Under section 78A-6-117(2), the juvenile court may impose
conditions on a parent so long as the conditions are “reasonable.”
See Utah Code Ann. § 78A-6-117(2)(p)(i) (LexisNexis Supp. 2016).
The condition that Father complete a domestic violence
assessment and comply with any recommendations is reasonable
under the circumstances of this case. First, the condition is
reasonably related to the juvenile court’s factual finding that
“the parents have hit each other on occasion in the presence of
[the child].” Second, the condition is proportionate to the
concern raised by that finding. Finally, assessing and addressing
any potential for domestic violence is reasonably calculated to
serve the best interest of the child.

¶8     Because “a foundation for the court’s decision exists in the
evidence,” we affirm the juvenile court’s disposition order. In re
B.R., 2007 UT 82, ¶ 12.




20160411-CA                     6               2016 UT App 191